Citation Nr: 1236508	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  07-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO), which denied service connection for PTSD.  The Veteran disagreed with such decision and subsequently perfected an appeal.  

The Veteran's Virtual VA file contains evidence relevant to this claim and has been reviewed.  

In October 2010, this claim was remanded for further development.  There has been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the preponderance of the evidence shows that PTSD is related to his service.  


CONCLUSION OF LAW

PTSD was incurred by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied for the Veteran's claim for service connection, the Board concludes that the law does not preclude it from adjudicating the Veteran's claim.  The Board is taking action favorable to the Veteran by granting service connection for PTSD.  A decision at this point poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The agency of original jurisdiction (AOJ) will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In addition to the general requirements for service connection, service connection for PTSD requires:  (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  

Other parts of § 3.304(f) are not applicable in this case.  Part (1) addresses a situation where PTSD is diagnosed during active duty service.  Id.  Part (2) of § 3.304(f) covers a situation where the evidence shows a veteran served in combat.  Part (3) provides a presumption for "fear of hostile military or terrorist activity".  Parts (4) and (5) address prisoners of war and allegations of in-service personal assault.  As explained further below, these provisions are not applicable.  

In each case where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of a veteran's service.  This is shown by a veteran's service record, the official history of each organization in which such veteran served, medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, bias, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991).  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Board finds that service connection for PTSD is warranted and bases this finding mainly on a VA examiner's June 2011 nexus opinion, VA treatment records, and positive psychological testing.  Also the Board finds the Veteran to have been credible enough in reporting his in-service experiences which are consistent with his circumstances of service.  See 38 U.S.C.A. § 1154(a).  

The Veteran contended in July 2005 that he had problems of depression, drug and alcohol abuse, memory loss, relationship issues and problems with long-term employment.  In an August 2005 stressor statement, the Veteran said he was claiming PTSD based on four stressors.  The first stressor was the fact that he saw an accident take place on the ship during refueling when a cable snapped; the ship lost steering power and two men were seriously injured (The captain later announced they both survived).  He said this incident took place between June 1971 and December 1972 on the USS Detroit.  Other stressors included: 2) an almost head-on collision with a civilian oil tanker; 3) "lots of racial discrimination" and "serious charges . . . that were unfounded"; and 4) stress and depression related to his discharge.  

In January 2006, VA received another stressor statement.  The Veteran mentioned the refueling accident stressor again.  He mentioned discrimination, but this time said he was written up for trying to incite a race riot when he was only speaking out on what he thought was right.  (He explained that this was what led to his discharge.)  He also cited a new stressor of a time when he and his friends literally missed the boat after they came back from weekend liberty.  Finally, in further explaining the near miss collision with an oil tanker, the Veteran essentially said he saved the ship and this incident occurred sometime in 1972.  

In his June 2007 appeal, the Veteran explained further that charges of "mutiny" and "starting a race riot" were brought against him.  He said that a "beer bust" was given for the crew as a reward for hard work and a fight broke out over beer.  The Veteran became upset because there was a particularly hard job he felt that was always assigned to sailors of a certain race.  He was "charged."  He also explained why he had unauthorized absences.  

Service personnel and treatment records show no psychiatric problems were found at the report of medical examination in November 1972, but there was no report of medical history.  Service personnel records from March 1972 show negative remarks; including that the Veteran was lazy, irresponsible, did not put forth good effort and was resented by his peers due to his deficiencies.  He had several unauthorized absences for this month and the next.  A September 1972 service personnel record showed he was assigned low marks in performance because he did little or no work at all; showed no respect for authority; took no pride in his uniforms; and did not get along with his peers.  In November, he was not recommended for re-enlistment.  A February 1977 personnel record shows he was given a General Discharge by reason of expiration of enlistment/fulfillment of service obligation.  However, his DD 214 says his service was honorable and his military occupational specialty was boatswain's mate.  

In February 1011, the National Archives and Records Administration (NARA) sent a letter stating that documentation supporting the Veteran's claim was provided; the letter referred to the near collision stressor (stressor two above).  The document was an April 1972 deck log showing that a merchant vessel was spotted twelve miles away on same course as the USS Detroit.  The ship sounded five short blasts as a warning signal.  The merchant vessel passed 1000 yards from the USS Detroit.  

The medical evidence shows the Veteran has various reported the collision stressor and the refueling accident stressor to clinicians.  An October 2004 VA psychology record (written months before the Veteran filed his original claim) shows the Veteran reported a trauma where he saw two other soldiers wounded when a cable snapped during ship refueling.  This was also mentioned in a February 2009 VA psychiatry record and in an April 2009 PRRP (Psychosocial Residential Rehabilitation Treatment Program) intake record.  Also mentioned in the April 2009 record was the near collision stressor; the Veteran said he was responsible for steering ship away from oil tanker.  He claimed the Captain gave him incorrect orders, but he followed the orders of the officer of the day instead.  By disobeying the Captain, the ship was saved and no one was killed.  He mentioned this stressor again in October 2010 and February 2011 VA records.  

The Veteran also has a long history of substance abuse.  The June 2005 VA PRRP discharge diagnosis was of PTSD and polysubstance abuse.  The Veteran came primarily for alcohol and drug abuse treatment.  The Veteran reported he had been using drugs since age 19 and drinking since 13 or 14.  He graduated from this program, but entered it again in April 2009.  

The Veteran has repeatedly been diagnosed with PTSD and depression by VA providers.  In May 2007, a VA psychiatrist diagnosed PTSD and depressive disorder not otherwise specified.  The same diagnosis was shown in October 2008 as well as January and June 2009 VA records.  In May 2008, a VA record showed that a full battery of psychological testing was given, but the scores were not shown.  In April 2009, a VA mental health record showed that the Mississippi Scale testing was positive for PTSD.  A March 2010 addendum to the May 2008 VA psychological testing showed the symptom of severe depression via the Beck Depression Inventory, a diagnosis of PTSD via the Mississippi Scale and a PTSD symptom checklist.  The Anger Expression Inventory result was also very high.  

The Veteran received two VA psychiatric examinations for PTSD.  The March 2010 VA examination report is inadequate because the claims file and medical records were not available to the examiner and no opinion was given.  This examiner noted that the first inpatient treatment for substance abuse was in 2004.  The Veteran mentioned that he was involved in a re-fueling accident while in service.  A diagnosis of PTSD was given based on this stressor.  The Veteran also had a March 2010 general medical examination which noted a history of depression and panic attacks.  His affect was abnormal; it was sad.  He seemed depressed with normal judgment and appropriate behavior.  A history of PTSD was diagnosed.  

In June 2011, the Veteran received a new VA examination for PTSD per the October 2010 Board remand.  The claims file and medical records were reviewed.  The Veteran did not mention the confirmed near collision stressor, but he did describe the refueling accident stressor.  His current treatment, history of substance abuse and social history was noted in the report.  The Veteran appeared to have mild and moderate symptoms; one of which was depression.  The diagnosis was mild PTSD.  The examiner said looking at the whole history, as well as the patient's psychiatric examination, it was his opinion that the Veteran had multiple problems which included mild PTSD, some underlying depression, a history of substance abuse plus other physical problems.  The examiner says it was very hard for him to decide if the Veteran had PTSD due to the accident on the ship because of the Veteran's particular combination of issues.  The examiner concluded it was at least as likely as not there is a 50/50 probability that the PTSD was caused by or is a result of the exposure to a severe accident when he was on the USS Detroit.  

The Board finds the Veteran is competent to state his in-service experiences and mental health symptoms.  38 C.F.R. § 3.159(a)(2).  Of course, the diagnosis of a mental health disability and an opinion regarding its etiology are for an expert who has specialized education, training or experience.  Id.  

Regarding credibility, the Board finds this Veteran has been relatively consistent in stating what happened to him in service.  He reported the confirmed stressor of a near collision as well as the refueling accident stressor several times to several different clinicians over a period of seven years or so.  Weighing against his credibility is the fact that Veteran did not mention his confirmed stressor (the near collision of the USS Detroit) at the March 2010 or June 2011 VA examination.  Also in an October 2007 vocational rehabilitation note, the Veteran refused an employment opportunity because he had a claim filed; which shows some bias on his behalf.  Consistency and bias are considerations for the Board under Caluza, 7 Vet. App. at 511.  The Veteran's credibility is discounted as a result.  

However, the Board has also considered the "as likely as not" opinion of the examiner (which took into account not just the Veteran's statements but the whole claims file), the positive psychological testing, the fact that two of the stressors the Veteran repeated consistently in VA treatment records (where the Veteran's treating providers also diagnosed PTSD), and that the stressors the Veteran's reports are consistent with that of a person in the position of a boatswain's mate on a ship.  See 38 U.S.C.A. § 1154(a).  When all of these considerations are taken into account, the Board finds that the claim is in equipoise.  

The Veteran has a current diagnosis of PTSD, an adequate nexus opinion has been provided, and there is some credible supporting evidence that his stressors in service actually occurred.  The Board has considered all evidence and finds that a grant of service connection for PTSD is appropriate in this case; all elements under 38 C.F.R. § 3.304(f) (2011) have been met and the claim is in equipoise.  The reasonable doubt rule is for application in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


